Citation Nr: 1136500	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an unidentified party


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 until October 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing in October 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

Since the issuance of the most recent supplemental statement of the case (SSOC), additional evidence has been received into the record, and in May 2011 VA received a statement from the Veteran declining a waiver of initial RO consideration of the newly received evidence.  At the same time, VA also received a waiver of initial RO consideration from the Veteran's representative.  VA contacted the Veteran's representative who submitted a clarifying statement waiving initial RO consideration of the post-SSOC evidence.


FINDING OF FACT

PTSD has been productive of occupational and social impairment, with deficiencies in work, family relations, thinking, and mood, as well as depression and impaired impulse control.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in a October 2010 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here, records relating to the Veteran's service have been obtained and associated with the claims file, as have records of VA treatment.  In addition the Veteran has been afforded multiple VA examinations, including that of September 2009 during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at the Veteran's October 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for PTSD is an appeal from the initial assignment of a disability rating in April 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, for the reasons discussed in greater detail below, the evidence reflects that PTSD has not significantly changed during the period on appeal; a uniform evaluation is warranted.

In the April 2009 rating decision on appeal, the Veteran was awarded service connection for PTSD and granted an evaluation of 30 percent effective January 9, 2009.  In a subsequent rating decision of November 2009, the RO granted a 50 percent evaluation with the same effective date.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent evaluation is provided on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores between 70 and 61 represent some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Where GAF scores are in the 50 to 41 range, serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) are present.  Finally, GAF scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

A treatment notation from December 2008 indicates that the Veteran was alert, oriented, calm, and his speech was of normal rate and tone.  Affect was full, though his mood was slightly depressed.  The Veteran denied any homicidal or suicidal ideation.  Thought process was linear and goal-directed, and he was without hallucinations or delusions.  The Veteran reported, however, an incident the prior month during which he heard a voice instruct him not to go to work.  He also stated that he heard voices at other times, but was unable to distinguish between voices only in his mind, and those coming from a fast-food restaurant behind his home.  His GAF score was assessed as 40.

On VA examination in February 2009, the Veteran reported poor sleep with frequent awakenings due to bad dreams.  He avoided holiday gatherings and recreational activities, and preferred to be away from other individuals.  Occupationally, the Veteran indicated that he had gotten into several arguments at work and also endorsed poor performance reviews due to difficulty concentrating.  The Veteran's speech was clear, coherent and goal directed.  Thought process was linear and devoid of delusional content.  Insight and judgment were adequate, and there was no evidence of any perceptual disturbance.  The examiner described the Veteran's symptoms as representing a mild level of impairment in social and occupational functioning.  His GAF score was 62.

During a September 2009 VA examination, the Veteran reported problems with irritability and concentration at work.  He indicated that he has one son who he had never been close with, and a grandson who he had never met.  The Veteran had no close friends, but did have two casual friends who he saw once every one to two months.  Mental status evaluation revealed the Veteran to be alert, oriented and attentive.  His mood was dysphoric and affect was constricted.  Speech was of regular rate and rhythm and there was some evidence of psychomotor retardation.  The Veteran had good eye contact, logical and coherent thought process, and no current auditory or visual hallucinations.  He denied thoughts of hurting himself or others, and had fair insight.  While memory was intact, the examiner noted that the Veteran was unable to concentrate long enough to spell the word "world" backwards.

In discussing his overall disability picture, the examiner noted that the Veteran exhibited moderate to considerable symptoms associated with PTSD.  There were intrusive thoughts of combat once to twice a week, physiological and psychological reactivity to the sounds of helicopters, and emotional detachment from others.  The Veteran had symptoms of social isolation, decreased interest in activities, poor sleep, exaggerated startle response, hypervigilance, depression, low energy, and fatigue.   The examiner stated that his social adaptability and interactions with others was moderately to considerably impaired.  Additionally, the Veteran's ability to maintain employment, including performing job duties in a reliable, flexible, and efficient manner, was also moderately to considerably impaired.    His GAF score was 53.

A mental health treatment note from February 2010 states that the Veteran's mood was irritable and depressed.  He reported that he often overacted and enters into verbal confrontations with others.  Sleep was poor, with episodic nightmares, flashbacks, and intrusive thoughts related to Vietnam.  Appetite was variable, energy was fair to low, and he had no thoughts of hurting himself or others.  The Veteran lived alone and had limited socialization.  His GAF score was assessed as 50.

In May 2010, the Veteran's psychomotor activity was "a little edgy," and mood and affect were anxious.  The Veteran's thought content did not include any suicidal or homicidal ideation, however he did endorse some auditory hallucinations, and he said that he was "seeing shadows peripherally."  The assessed GAF score was 48.

After a careful review of the record, the Board finds the Veteran's PTSD to be 70 percent disabling.  As stated above, the current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

In order to warrant a 70 percent evaluation, there must be occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation may be assigned on evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Here, while the Veteran has denied suicidal and homicidal ideation, the record shows that he has intentionally isolated himself from people and the clinical conclusion has been that he is socially and occupationally moderately to considerably impaired.  While the Veteran has been oriented, he has had some visual and auditory hallucinations, and evidence of psychomotor agitation.   

In spite of the severity of these symptoms, however, the Board finds that a 100 percent rating is not warranted.  Specifically, the Veteran's thought process, behavior and abilities to perform activities of daily living have not been grossly impaired.  Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 62 to 40, indicating mild to severe symptoms.

The Board notes that the Veteran does not meet all of the criteria for a 100 percent evaluation, however we find that his testimony has been credible.  The Veteran's GAF scores are wildly dissimilar - but based on the record and testimony, combined with observations made at the hearing before the undersigned, the Board concedes that the lower range of GAF scores are an accurate reflection of the Veteran's level of disability.  It is accepted that the claimant has difficulty with social relations, that he is withdrawn, and that prior to retirement from employment, he had stress.

Nonetheless, neither the testimony nor the objective record suggests total impairment as a result of the Veteran's symptomatology.  At their worst, symptoms have been severe, and nothing indicates that the Veteran has symptoms "such as" those listed among the symptoms associated with the criteria for a 100 rating.  The Board finds the Veteran's symptoms have not reached the level contemplated by a 100 percent rating under DC 9411.

The Veteran's statements into the record and testimony before the below-signed have been internally consistent and consistent with the findings of medical professionals.  Accordingly, the Board finds the Veteran's testimony to be credible and highly probative of his current level of disability.  Nonetheless, even given full weight to symptoms reported by the Veteran, a rating of higher than 70 percent is not warranted.

Based on the foregoing, the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.

Lastly, the Board acknowledges that the United States Court of Appeals for Veterans Claims has held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, it has not been asserted by the Veteran or his representative, nor has it been raised by the record, that the Veteran is entitled to TDIU.


ORDER

An evaluation of 70 percent for PTSD is granted subject to the controlling regulations applicable to payment of monetary benefit.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


